Title: From John Adams to Benjamin Waterhouse, 6 August 1813
From: Adams, John
To: Waterhouse, Benjamin



Quincy Aug. 6. 13

The Talents and qualities of the Tumble Bugg, are Strength Industry, Patience, Foresight of Futurity, care to provide for Posterity and for individual Wants, at a future day.
Now, which of these mental Faculties or bodily qualities, has this “the most enlightened, the best informed, the most Sagacious, and the most virtuous Nation on the Globe” discovered during the last 13 Years?
A tumble Bugg would not have repealed the Taxes, 12 Years ago. A tumble Bugg would have built Frigates annually. A tumble Bugg would have fortified the Frontiers on the Ocean and the Lakes. A tumble Bugg would have Seen the two Scientific, warlike, enterprising Nations of Europe, enflamed in a War of extermination and Setting our little globe in a flame. A tumble Bugg would have foreseen the impossibility of avoiding the Scorching, without Engines and Enginemen, to throw Water. A tumble Bugg would not have repealed the Judicial Law. To go farther back, a tumble Bugg would not have repealed the Judicial Law. And further Still a tumble Bugg would not have established Such a System of Funds and Banks. A tumble Bugg would not have invaded Canada, without the command of the Lakes. A tumble Bugg would not have projected Shaises Rebellion, Gallatins Insurrection, or Fries’s mad Riot and rescue. A tumble Bugg would not have dictated the Resolutions of Virginia and Kentucky in the last Century nor those of Boston and Massachusetts, in this. I could record a million other, particulars, from 1761 to 1813 in which the Tumble Bugg appears wiser than Our Nation. You See, I cannot write Seriously about our Policy or War: Yet no Man feels more Serious or more apprehensive than
John Adams
P.S. and N.B. A tumble Bugg would have Seen farther than Rochefaucault and Condorcet, or even Turgot or Franklin or Jefferson, or Priestley or Price, in the last Century. Or than Bolingbroke, Voltaire or Raynal, or Gibbon, or Diderot, or Helvetius or Rousseau or De La Lande. So much may Suffice, for this time. If you should ever receive a more curious Letter, let me See it. But I cannot yet leave off. “An undevout Astronomer is mad” Said Dr Young. But is not a Sordid Adulator of Wharton as mad? Is not a Machiavel celebrating the “great Soul and vast Views” of Cæsar Borgia as mad? Would a Tumble Bugg, have been guilty of this meanness?

